DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: claims 6-13 are canceled. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
CN 107105217 (hereinafter, Zhenzhong) discloses a depth calculation processor, comprising:  
an input port, configured to receive image data from an image sensor (paragraph 53, line 1: “In the specific example shown in FIG. 4, the depth calculation processor is provided with three inputs 11, 12 and 13.” Paragraph 48, line 1: “As shown in FIG. 3, each input port is correspondingly connected to a peripheral image sensor.”);
a grayscale image engine, configured to receive and process the first image data from the first line to generate processed first image data (paragraph 53, lines 2-9: “In other embodiments, a DVP interface may also be included, which may be connected to two infrared image sensors IR1 CMOS, IR2 CMOS, and one color image sensor RGB CMOS, respectively, each input port receiving different first image data from the image sensor to which it is connected; as illustrated in FIG. 4, an input switch is connected between the MIPI input interface and the data processing engine.  The input switch selectively passes data from the MIPI input interface for a variety of applications, transmitting the passed image data to a corresponding image processing engine, for example, an infrared image processing engine.”); 
a depth image engine, configured to receive the second image data from the second line, and calculate depth image data based on the second image data (FIG. 4:  a color image processing engine or a depth processing engine); and
an output port, configured to receive and output the processed first image data and the depth image data from the MUX (paragraph 61, lines 3-6: “the output port may also be configured as a plurality, can be any interface capable of transmitting video, image, etc.  Data, for example, MIPI, USB, DVI, HDMI, BNC, RJ45 and other interfaces, the output interface is connected to the output switch. The second image data selected by the output switch is output via multiple output ports. The same set of second image data can also be output to different host devices simultaneously via multiple output ports.”).
However, the prior art fails to disclose a demultiplexer (DEMUX), connected to the input port, and configured to demultiplex the image data from the input port and output first image data into a first line and second image data into a second line; and a multiplexer (MUX), configured to receive and output the processed first image data from the grayscale image engine and the depth image data from the depth image engine, as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646